
	

113 HR 3896 : Longshore and Harbor Workers’ Compensation Clarification Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 3896
		IN THE SENATE OF THE UNITED STATES
		July 30, 2014ReceivedAN ACT
		To amend the Longshore and Harbor Workers’ Compensation Act to provide a definition of recreational
			 vessel for purposes of such Act.
	
	
		1.Short titleThis Act may be cited as the Longshore and Harbor Workers’ Compensation Clarification Act of 2014.
		2.Definition of Recreational vessel
			(a)DefinitionSection 2 of the Longshore and Harbor Workers' Compensation Act (33 U.S.C. 902) is amended—
				(1)by redesignating paragraph (22) as paragraph (23); and
				(2)by inserting after paragraph (21) the following:
					
						(22)
							(A)The term recreational vessel means a vessel—
								(i)being manufactured or operated primarily for pleasure; or
								(ii)leased, rented, or chartered to another for the latter's pleasure.
								(B)In applying the definition in subparagraph (A), the following rules apply:
								(i)A vessel being manufactured or built, or being repaired under warranty by its manufacturer or
			 builder, is a recreational vessel if the vessel appears intended, based on
			 its design and construction, to be for ultimate recreational uses. The
			 manufacturer or builder bears the burden of establishing that a vessel is
			 recreational under this standard.
								(ii)A vessel being repaired, dismantled for repair, or dismantled at the end of its life will be
			 treated as recreational at the time of repair, dismantling for repair, or
			 dismantling, provided that such vessel shares elements of design and
			 construction of traditional recreational vessels and is not normally
			 engaged in a military, commercial, or traditionally commercial
			 undertaking.
								(iii)A vessel will be treated as a recreational vessel if it is a public vessel, such as a vessel owned
			 or chartered and operated by the United States, or by a State or political
			 subdivision thereof, at the time of repair, dismantling for repair, or
			 dismantling, provided that such vessel shares elements of design and
			 construction with traditional recreational vessels and is not normally
			 engaged in a military, commercial, or traditionally commercial
			 undertaking..
				(b)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall—
				(1)amend the regulations in section 701.501 of title 20, Code of Federal Regulations, by deleting the
			 text of subsections (a) and (b) of such section and replacing it with only
			 the text of the definition of recreational vessel in section 2(22) of the
			 Longshore and Harbor Workers' Compensation Act, as added by subsection
			 (a); and
				(2)make no further modification to such definition in another regulation or any administrative
			 directive.
				
	Passed the House of Representatives July 29, 2014.Karen L. Haas,Clerk
